Title: To Thomas Jefferson from George Cornell, 27 April 1804
From: Cornell, George
To: Jefferson, Thomas


          
            May it Please your Excellence
            before 27 Apr. 1804
          
          The Memorial of George Cornell of portsmouth On Rhode Island Humbly Showeth—that your Excellencys Memorialist Served in the Canadia war—from april 1758 untill april 1765 from an Ensign to a Capt of a Company and was at the Reduction of all the Country from Moreall to Detroit—in the year 1761 your Excellencys memorialist was appointed Capt of A Company to Be Seperate from the Regiment—and to Do Duty with the British Troops—then Stationed at fort Stanwix and Osswago—and in the month of October 1763 peace was proclaimed at fort Stanwix—when your Excellance Memorialist, with his Company was Ordered to move too Osswago and in april 1764 the Indians Broke war at Detroit—and in May Major Delyel first Aid de Camp to Sir Jeffery Amhast the Commander in Chief—arrived at Osswago with Orders from His Excellance to Take forward with him Such Troops from the Different forts as he Should Chuse to Go on to Detroite to Chastise the Indians—and Sir Jeffery wrote me By his Aide—to Go On with the Major, with part of my Company—and that On my Return, I Should Be Intitled to three Thousand Acres of Land at pencacola agreeable to his Majestys Generous proclamation for all his Disbanded Officers your Memorialist went On too Detroit—and the very first Battle which was Bloody—Major Delyel was kild By my side, But I Revenged his fall—the Indians Continued their warfair all that year and fought almost Every Day—But in January 1765 we Brought them To Terms and peace—and in february 1765 we the provincial Troops Left Detroit and Returned home—we arived at Rhode Island On the 16 of April and found that Sir Jeffery Amhast was Gone home—and that General Thomas Gage Commanded in his Room, and your memorialist had no personal acquaintance with General Gage—he Did not apply for his Lands untill Nearly the Brakeing Out of the war—Between us Briton—and then I Could have it—But under Such Conditions—that Soul abhord—that must have Joined the Britions against my Own Country—from that I made no more applications—many Officers in the merican Service in 1763 that was Disbanded—and while I was On Excursion to Detroit—who had Been half So long in Service as my Self—yet they Drew their Lands—and Some went On and settled there, While Others Sold theirs—But none of the Rhode Island Troops has Ever had any Lands—But Boston, Conattecut and hampshier and New york, Sold and some settled at the English Bend—But me Your Excellencys memorialist has Never Received any thing at all as yet—altho he has Ever Been Most faithfull—he therefore Most Humbly Begs your Excellence to Give him some place in your Great and Glorious purchace where he may Retire and Dwell with his family and Spend the Remainder of his Days in peace—Your memorialist is in hopes that General Joseph Stanton has Been So kind as to acquaint your Excellence of my Services—as he often wrote me from Congress Concerning my Claim to my Lands—as he has Been Long acquainted with me, and my Services—as Being in the same Regiment with me for some Time—I hope your Excellency Will Take my Services into Serious Consideration—and to help the Distresses of your Excellencys Humble memorialist—By Giveing him Suchey quantity of Land—that it may Be worth his while to Go and Settle them—for which your Excellenceys Memorialist will Be in Ever Duty Bound—
          
          
            ☞ Your Excellencys memorialist has Not applyed to any person what Ever to Do this for him But has wrote it himself—and if there is any Errors hopes they will Be Excused, as they Come from a most True and faithfull Bosom—O help the Distressed—when in the army I was Imployed often in Engerneering Business in Laying Out affort and in Over Seeing the Building of them—he flatters himself he yet Could Be of Service Should your Excellence Want—
          
        